Citation Nr: 0623360	
Decision Date: 08/04/06    Archive Date: 08/15/06

DOCKET NO.  05-03 498	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Entitlement to a total disability rating based on individual 
unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Motrya Mac, Associate Counsel




INTRODUCTION

The veteran's active duty service included the period from 
November 1941 to December 1941 and from December 1943 to May 
1946.  

This case is before the Board of Veterans' Appeals (Board) on 
appeal from an August 2004 rating decision by a Regional 
Office (RO) of the Department of Veterans Affairs (VA).  

The Board notes that the veteran did not perfect his appeal 
regarding his increased rating claims for an evaluation 
greater than 30 percent for residuals of gunshot wound 
causing fracture of the left humerus with subluxation of 
head, marked deformity, shortening, limited shoulder motion, 
and post-traumatic arthritis of the left shoulder joint; an 
evaluation greater than 30 percent for residuals of gunshot 
wound on the left forearm with injury to Muscle Groups VII 
and VIII; and an evaluation greater than 30 percent for 
residuals of gunshot wound on the left arm and shoulder, with 
injury to Muscle Groups III, IV, and V, with limitation of 
motion and retained foreign bodies.  See 38 C.F.R. § 20.202.  
Thus the Board does not have jurisdiction over these issues 
and they are not in appellate status.  

The RO in a September 2005 decision determined that the 
veteran was competent.  In a June 2006 statement the veteran 
indicated that he was appointing his son as his legal 
custodian.  Thus the Board refers this matter to the RO.  

The appellant's appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900 (2005). 


FINDINGS OF FACT

1.  By a rating decision dated in February 2005, the RO 
granted the veteran's claim for entitlement to TDIU, 
effective May 26, 2004.  The veteran has not submitted a 
notice of disagreement with the effective date assigned.

2.  There is no longer a controversy regarding the benefit 
sought as to the issue of TDIU.


CONCLUSION OF LAW

There is no longer an issue of fact or law before the Board 
pertaining to the claim of entitlement to TDIU.  38 U.S.C.A. 
§§ 511, 7104, 7105 (West 2002); 38 C.F.R. § 20.101 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Secretary shall decide all questions of law and fact 
necessary to a decision by the Secretary under a law that 
affects the provision of benefits by the Secretary to the 
veterans or the dependents or survivors of veterans.  38 
U.S.C.A. § 511(a).

All questions in a matter which under section 511(a) of title 
38, United States Code, are subject to decision by the 
Secretary shall be subject to one review on appeal to the 
Secretary.  Final decisions on such appeals shall be made by 
the Board.  Decisions of the Board shall be based on the 
entire record in proceedings and upon consideration of all 
evidence and material of record and applicable provisions of 
law and regulation.  38 U.S.C.A. § 7104(a).

The Board may dismiss any appeal which fails to allege error 
of fact or law in the determination being appealed.  38 
U.S.C.A. § 7105.

Concerning the issue of entitlement to TDIU, the Board 
observes that the RO granted entitlement to TDIU in February 
2005, effective May 26, 2004.  The veteran did not appeal the 
effective date assigned.

As a result, the RO's decision awarding TDIU has fully 
resolved, and thus has rendered moot, the administrative 
claim on appeal to the Board.  Therefore, having resolved the 
veteran's claim in his favor, there is no longer a question 
or controversy remaining with respect to entitlement to TDIU.  
Nor are any exceptions to the mootness doctrine present 
because the relief sought on appeal, the award of TDIU, has 
been accomplished without the need for action by the Board.  
See 38 U.S.C.A. §§ 511, 7104, 7105; 38 C.F.R. § 20.101.

Accordingly, the issue of entitlement to TDIU is dismissed.


ORDER

The appeal concerning TDIU is dismissed.



____________________________________________
V. L. Jordan
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


